Citation Nr: 1549385	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 13, 2012, 50 percent disabling from January 13, 2012 to October 25, 2014, and 70 percent disabling thereafter.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to October 25, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to May 1966.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent disability evaluation.    

By rating decision in February 2012, the RO increased the PTSD disability rating to 50 percent, effective January 13, 2012.  Likewise, in a March 2015 rating decision, the RO increased the PTSD disability rating to 70 percent, effective October 25, 2014.  In the March 2015 rating decision, the RO also granted a TDIU, effective October 25, 2014.  As such, the issues have been characterized as set forth on the front page of this decision. 

A Board video conference hearing was held in August 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

On August 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.
  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran in an August 2015 statement indicated that he was satisfied with the March 2015 rating decision and withdrew this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


